DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the case. Claims 1, 12, and 19 are independent claims.
This Office Action is Non-Final.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, line 2, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Appropriate correction is required.
Claims 2-11, depend on claim 1 and inherit the deficiencies of claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 2, line 3 recites the limitation “a bulk out transfer” that is unclear what this limitation refers to bulk out transfer of what?
Claim 3 depends on claim 2 and inherit the deficiencies of claim 2. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 3, line 2 acronym “SCSI” should be spelled out first time it is used. Please amend with --Small Computer System Interface--.
Claim 8, line 5 acronym “NAKs” should be spelled out first time it is used. Please amend appropriately.
Appropriate correction is required.
Claim 8, line 4 recites the limitation “a bulk in transfer” that is unclear what this limitation refers to bulk in transfer of what?
Claims 9-11, depend on claim 8 and inherit the deficiencies of claim 8. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 12, line 4, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Claim 12, line 6, acronym “URB” should be spelled out first time it is used. Please amend with –USB request block (URB)--.
Claim 12, line 9 acronym “NAK” should be spelled out first time it is used. Please amend appropriately.
Claim 12, lines 6 and 10 recites the limitation “a bulk in transfer” that is unclear what this limitation refers to bulk in transfer of what?
Appropriate correction is required.
Claims 13-18, depend on claim 12 and inherit the deficiencies of claim 12. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 13, line 3 recites the limitation “a bulk in transfer” that is unclear what this limitation refers to bulk in transfer of what?
Claims 14-15, depend on claim 13 and inherit the deficiencies of claim 13. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 19, line 7, acronym “USB” should be spelled out first time it is used. Please amend with –Universal Serial Bus (USB)--.
Claim 19, line 7 recites the limitation “a bulk in transfer” that is unclear what this limitation refers to bulk in transfer of what?
Claim 19, line 4, acronym “URB” should be spelled out first time it is used. Please amend with –USB request block (URB)--.
Claim 19, line 7 acronym “NAK” should be spelled out first time it is used. Please amend appropriately.
Appropriate correction is required.
Claim 20 depends on claim 19 and inherits the deficiencies of claim 19. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 8-12, 14-15 and 19 recite the term “NAK” but a description of this term, it’s definition and what this acronym stands for are not described anywhere in the original application as filed.  No part of the specification or drawings describe the term or provide a definition of this state/instruction for term “NAK” as given in claims 8-12, 14-15, and 19 in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  Appropriate correction is required.
Claims 9-11, depend on claim 8 and inherit the deficiencies of claim 8.  Claims 13-18 depend on claim 12 and inherit the deficiencies of claim 12. Claim 15 depends on claim 14 and inherits the deficiencies of claim 14. Claim 20 depends on claim 19 and inherits the deficiencies of claim 19.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 2-3 “the performance of a wireless dock” lacks antecedent basis.
Claim 1, line 5 “the USB device stack” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret this limitation as “a [[the]] USB device stack”.
Claims 2-11 depend on claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 3, lines 2-3 “the SCSI TEST UNIT READY command” lacks antecedent basis. For the remainder of this Office Action, the Examiner will interpret this limitation as “a [[the]] SCSI TEST UNIT READY command”.
Claim 12, line 3 “the performance of a wireless dock” lacks antecedent basis.
Claims 13-18 depend on claim 12 and inherits the deficiencies of claim 12.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 19, lines 5-6 and line 9 “the wireless dock filter driver” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret the limitation on lines 5-6 as “a [[the]] wireless dock filter driver”.
Claim 19, line 8 “the wireless dock” lacks antecedent basis.  For the remainder of this Office Action, the Examiner will interpret this limitation as “a [[the]] wireless dock”.
Claim 20 depends on claim 19 and inherits the deficiencies of claim 19.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 20, line 2 “the wireless dock filter driver” lacks antecedent basis.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections and objections set forth in this Office Action.

Reasons for Indication of Allowable Subject Matter 
The following is a statement of reasons for the indication of allowable subject matter: 
Elements of independent Claims 1, 12, and 19 were neither found through a search of the prior art nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole the italicized elements in claims 1, 12, and 19: 

1.  A method, performed by a computing device filter driver that is loaded on a USB device stack of a computing device, for enhancing the performance of a wireless dock to which the computing device is connected when a USB mass storage device is connected to the wireless dock, the method comprising: 
receiving a USB request block (URB) that is being passed down the USB device stack of the computing device; 
determining that the URB defines a disk probe command that targets the USB mass storage device; 
determining whether an error notification has not been received from a wireless dock filter driver loaded on a USB device stack of the wireless dock such that: 
when the computing device filter driver determines that an error notification has not been received from the wireless dock filter driver, the computing device filter driver completes the URB with a first status; whereas 
when the computing device filter driver determines that an error notification has been received from the wireless dock filter driver, the computing device filter driver completes the URB with a second status. 

12.  One or more computer storage media storing computer executable instructions which when executed on a computing device implement a computing device filter driver that is configured to perform a method for enhancing the performance of a wireless dock to which the computing device is connected when a USB mass storage device is connected to the wireless dock, the method comprising: 
receiving a first URB that pertains to a bulk in transfer to the USB mass storage device; 
causing the first URB to be transferred over a wireless network to the wireless dock for delivery to the USB mass storage device; 
receiving a NAK from the USB mass storage device in response to the first URB; 
receiving a second URB that pertains to a bulk in transfer to the USB mass storage device; and 
based on receiving the NAK from the USB mass storage device in response to the first URB, sending a NAK in response to the second URB. 

19.  One or more computer storage media storing computer executable instructions which implement a computing device filter driver, wherein the computing device filter driver is configured to: 
selectively complete URBs that define a disk probe command based on whether the computing device filter driver has received an error notification from the wireless dock filter driver; and 
complete URBs that pertain to a bulk in transfer with a NAK after a USB mass storage device connected to the wireless dock responds to an URB with a NAK and until the computing device filter driver receives a ready notification from the wireless dock filter driver. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Hamo (U.S. Publ. No. 2016/0170824 A1) teaches identifying an error to a host that controls a memory component based on communications based on a Mobile Industry Processor Interface (MIPI) Unified Protocol specification. In an embodiment, the memory component detects an error based on a data frame sent to the memory component from the host. In response to detecting the error, the memory device sends to the host a negative acknowledgment control NAC message including a negative acknowledgment identifier and an error code identifying an error type of the detected error. The NAC message is based on a NAC frame structure defined by the MIPI Unified Protocol specification. In another embodiment, the host receives the NAC message and stores error information based on the error code of the NAC message. The stored error information is accessible for purposes such as performance evaluation of the host and debugging.
Lawless et al. (U.S. Publ. No. 2018/0143932 A1) teaches circuitry to spawn multiple virtual serial bus hub instances on a same physical serial bus hub. An apparatus includes a serial bus hub to electrically couple a plurality of hosts and a plurality of devices, and a circuit to spawn a first virtual hub instance that is bound to a first host of the plurality of hosts and a first device of the plurality of devices, and spawn a concurrently usable, second virtual hub instance that is bound to a second host of the plurality of hosts and a second device of the plurality of devices.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/Examiner, Art Unit 2114                                                                                                                                                                                                        

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114